Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        26-AUG-2022
                                                        10:39 AM
                                                        Dkt. 10 FFCL


                          SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 DANIEL B. DECKER IV, Plaintiff,

                                vs.

        STATE OF HAWAI#I OFFICE OF ELECTIONS, Defendant.


                        ORIGINAL PROCEEDING

       FINDINGS OF FACT, CONCLUSIONS OF LAW, AND JUDGMENT
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          On August 17, 2022, Plaintiff Daniel B. Decker IV

(Plaintiff) submitted a document entitled “Election Complaint;

Motion for Preliminary Injunction Rule 65 HRCP” (complaint),

which was filed as an election contest complaint.     On August 22,

2022, Defendant State of Hawai#i Office of Elections (Defendant)

filed a motion to dismiss Plaintiff’s complaint.     Upon

consideration of the complaint and motion to dismiss, and having

heard this matter without oral argument, we enter the following

findings of fact, conclusions of law, and judgment.

                         FINDINGS OF FACT

          1.   On August 17, 2022, the court received a document

from Plaintiff that was filed as an election contest complaint.

          2.   In the document, Plaintiff asserts that Defendant
“failed to properly apply the qualification process, as per

statute, upon the Hawaii Republican Party . . . for the year 2022

Primary Election.”   Plaintiff asserts that the Hawai#i Republican

Party “should not have been placed on the 2022 Primary ballot,

and should have been disqualified as an active party that is not

in compliance and is not in good standing as a ‘Party.’”

          3.   Plaintiff requests the following relief:

               (a)   The Hawai#i Republican Party name be barred

from appearing on the 2022 general election ballot;

               (b)   Nullification of the 2022 primary election

and results; and

               (c)   That this court “accommodate all Legally

Qualified Candidates that have registered as ‘Republicans’” by

listing them as nonpartisan on the 2022 general election ballot.

          4.   Plaintiff cites Hawai#i Revised Statutes (HRS)

§§ 11-173.5 and 11-174.5 as conferring the court with

jurisdiction over this matter.

          5.   Plaintiff also cites to HRS §§ 11-63 through 11-65

and HRS §§ 12-2, 12-8, and 831-2, as well as the United States

Constitution and Hawai#i Administrative Rules.

          6.   Defendant asserts that the complaint should be

dismissed with prejudice.

                        CONCLUSIONS OF LAW

          1.   When reviewing a request to dismiss a complaint,

the court’s review “is based on the contents of the complaint,

the allegations of which [the court] accept[s] as true and

                                 2
construe[s] in the light most favorable to the plaintiff.

Dismissal is improper unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.”   Casumpang v. ILWU, Local 142, 94

Hawai#i 330, 337, 13 P.3d 1235, 1242 (2000) (quotation marks and

citation omitted).

          2.   When considering a request to dismiss a complaint,

the court need not accept conclusory or formulaic recitations on

the legal effects of the events alleged.     Kealoha v. Machado, 131

Hawai#i 62, 74, 315 P.3d 213, 225 (2013).

          3.   HRS § 11-172 (Supp. 2021) governs election

contests and provides in relevant part:     “With respect to any

election, any candidate, or qualified political party directly

interested, or any thirty voters of any election district, may

file a complaint in the supreme court.    The complaint shall set

forth any cause or causes, such as but not limited to, provable

fraud, overages, or underages, that could cause a difference in

the election results.”

          4.   HRS § 11-173.5 (2009 & Supp. 2021) provides for

contest for cause to be filed in the supreme court involving

primary elections, special primary elections, and county

elections held concurrent with a regularly scheduled primary or

special primary election.

          5.   HRS § 11-174.5 (2009 & Supp. 2021) provides for

contests for cause to be filed in the supreme court involving

general elections, special general elections, special elections,

                                 3
or runoff elections.

          6.    HRS § 602-5 (2016) sets forth the jurisdiction and

powers of the supreme court.

          7.    HRS §§ 11-62 through 11-65 (2009) address

political parties, which include qualification requirements and

determinations of party disqualification.

          8.    HRS §§ 12-2 (Supp. 2010) and 12-8 (2009 & Supps.

2011, 2012) address when the primary election is to be held and

candidates, as well as objections to nomination papers.

          9.    Taking Plaintiff’s allegations as true and viewing

them in the light most favorable to him, Plaintiff fails to

demonstrate that this court has jurisdiction over the complaint

or the relief he seeks.   See Tataii v. Cronin, 119 Hawai#i 337,

339, 198 P.3d 124, 126 (2008) (“A complaint challenging the

results of [a general] election pursuant to HRS § 11-172 fails to

state a claim unless the plaintiffs demonstrate errors that would

change the outcome of the election.”   (Quoting Akaka v. Yoshina,

84 Hawai#i 383, 387, 935 P.2d 98, 102 (1997))); Funakoshi v.

King, 65 Haw. 312, 316, 651 P.2d 912, 914 (1982) (“By the

omission of language providing for the invalidation of an

election and the allowance of a new election in HRS

§ 11–173.5(b), the legislature clearly intended that the only

remedy that could be given for primary election irregularities

was the statutory remedy of having this Court decide which

candidate was nominated or elected.”).

          10.   Barring the Hawai#i Republican Party name from

                                 4
appearing on the 2022 general election ballot, nullifying the

2022 primary election and results, and requiring all qualified

candidates who have registered as Republicans to be listed as

nonpartisan on the 2022 general election ballot are not remedies

provided by HRS § 11-173.5(b) (“[t]he judgment shall decide what

candidate was nominated or elected”) or HRS § 11-174.5(b) (“The

judgment may invalidate the general . . . election on the grounds

that a correct result cannot be ascertained because of a mistake

or fraud on the part of the voter service center officials; or

decide that a certain candidate, or certain candidates, received

a majority or plurality of votes cast and were elected.”).

          11.   The complaint thus fails to state a claim upon

which relief can be granted.

                               JUDGMENT

          Based upon the foregoing findings of fact and

conclusions of law, judgment is entered dismissing the complaint.

          DATED: Honolulu, Hawai#i, August 26, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  5